DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 7: The last line recites the limitation "the notch part".  There is insufficient antecedent basis for this limitation in the claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fujii et al. (“Fujii”; US 2001/0052733).
Regarding claim 1: Fujii discloses a generator (Fig. 1 – a motor and generator have the same structure) that accommodates, in a casing, a plurality of components including an electric equipment unit (15, 8, 2), wherein 
a ventilation port (23, 25) is provided on the casing, and 
a water receptacle part (35, 36) that receives water is arranged in the casing, the water intruding into the casing through the ventilation port and going along on a predetermined component of the plurality of components to drop toward the electric equipment unit, the predetermined component existing in a periphery of the electric equipment unit (as shown in Fig. 1, paragraph 0032). 
Regarding claim 2: Fujii discloses an electronic component (15) is attached to the electric equipment unit, and the water receptacle part has a guide part (36) that guides the water to a position separate from the electronic component, the guide part including a drain port (39, paragraph 0034).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 3, 5, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Fujii, in view of Wilson et al. (“Wilson”; US 2015/0181735).
Regarding claim 3: Fujii discloses the guide part includes a gutter part (36) extending toward the drain port (39, Fig. 2), but does not explicitly disclose a slope part having a slope shape allowing the water dropping toward the electric equipment unit to flow to the gutter part.
However, Wilson discloses a slope part having a slope shape (zoomed in part of Fig. 2) allowing the water dropping toward the electric equipment unit to flow to the gutter part (146).
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the gutter part of Fujii to be sloped, as taught by Wilson, in order to allow for better water flow out the drain port.
Regarding claim 5: Fujii discloses the water receptacle part has: a sidewall (38) rising from an outer edge of the gutter part; and in a portion, of the sidewall, on an opposite side to the drain port, another drain port (also 39) that drains the water away at a position lower than an upper surface of the sidewall (as there is a 39 on both sides of Fig. 2 and 3).
Regarding claim 6: Fujii discloses the water receptacle part has another guide part (41c) that guides water drained away from the other drain port to a position separate from the electronic component (as 41c separate the two drain ports).
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Fujii, in view of Takahashi (US 2020/0212765).
Regarding claim 8: Fujii discloses a plurality of components and the water receptacle part is at the lowermost part of the casing. 
Fujii does not explicitly disclose the plurality of components include a fuel tank arranged substantially right above the electric equipment unit, and the water receptacle part is arranged substantially right below a lowermost part of the fuel tank.
However, Takahashi discloses the plurality of components include a fuel tank (12, Fig. 2) arranged substantially right above the electric equipment unit (40), and the water receptacle part is arranged substantially right below a lowermost part of the fuel tank (as the water receptacle of Fujii is at the bottom of the casing – further, “substantially right above” and “substantially right below” are both very vague limitations). 
Therefore, it would have been obvious for one of ordinary skill in the art, at the time of the effective filing date of the invention to modify the water receptacle of Fujii to be in the casing of Takahashi in order to collect water in the casing. 
Allowable Subject Matter
Claims 4 and 9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.
Regarding claim 4: The prior art of record, alone or in combination, does not explicitly teach, suggest, or render obvious, at least to the skilled artisan the generator of claim 4, specifically comprising:
an electric equipment casing covering an opposite surface of the circuit board to a surface onto which the electronic component is attached, and the guide part is an eave covering an upper side above the electronic component, in the context of the other components in the claim.
Regarding claim 7: The prior art of record, alone or in combination, does not explicitly teach, suggest, or render obvious, at least to the skilled artisan the generator of claim 7, specifically comprising:
the other guide part is a component extending downward from the other drain port, and lower surface of the other guide part is set to be an inclined surface inclined so as to be lower as separating more from the notch part, in the context of the other components in the claim.
Regarding claim 9: The prior art of record, alone or in combination, does not explicitly teach, suggest, or render obvious, at least to the skilled artisan the generator of claim 9, specifically comprising:
the water receptacle part integrally has a tank mount that the fuel tank is placed on, in the context of the other components in the claim. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN GUGGER whose telephone number is (571)272-5343. The examiner can normally be reached M-Th 9:00am - 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, T.C. Patel can be reached on 571 272 2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN GUGGER/           Primary Examiner, Art Unit 2832